Citation Nr: 0638403	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-12 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected left ear hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected tinnitus claimed as entitlement to a 
separate 10 percent evaluation for tinnitus in each ear.

3.  Entitlement to service connection for chronic rhinitis.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a right knee 
condition.

6.  Entitlement to service connection for a left knee 
condition.

7.  Entitlement to service connection for a left shoulder 
condition.

8.  Entitlement to service connection for a skin rash claimed 
as due to undiagnosed illness.

9.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for muscle/joint pain, has been 
received.

10.  Whether new and material evidence, sufficient to reopen 
a claim of service connection for excessive fatigue, has been 
received.

11.  Whether new and material evidence, sufficient to reopen 
a claim of service connection for prostatitis, has been 
received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to January 
1988 and from April 1989 to April 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision by which the RO denied 
entitlement to the benefits sought herein.  

The following issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC:

Whether new and material evidence, sufficient to reopen a 
claim of service connection for muscle/joint pain, has been 
received.

Whether new and material evidence, sufficient to reopen a 
claim of service connection for excessive fatigue, has been 
received.

Whether new and material evidence, sufficient to reopen a 
claim of service connection for prostatitis, has been 
received.


FINDINGS OF FACT

1.  The service-connected left ear hearing loss is manifested 
by no more than level I hearing loss.  

2.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

3.  Chronic rhinitis is not shown to be related to the 
veteran's active duty service.

4.  Headaches are not shown to be related to the veteran's 
active duty service.

5.  A right knee condition is not shown to be related to the 
veteran's active duty service.

6.  A left knee condition is not shown to be related to the 
veteran's active duty service.

7.  A left shoulder condition is not shown to be related to 
the veteran's active duty service.

8.  A skin rash is not shown to be related to the veteran's 
active duty service and is not presumptively linked thereto.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
evaluation for the service-connected left ear hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86 including Diagnostic 
Code 6100 (2006)

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2002, 2006); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 
2006).

3.  The veteran's claimed chronic rhinitis is not due to 
disease or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

4.  The veteran's claimed headaches are not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

5.  The veteran's claimed right knee condition is not due to 
disease or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

6.  The veteran's claimed left knee condition is not due to 
disease or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

7.  The veteran's claimed left shoulder condition is not due 
to disease or injury that was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

8.  A skin rash was not incurred in or aggravated by the 
veteran's active duty service, including as due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in March 2002 and March 2004 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also advised the veteran to identify any 
additional information that he felt would support his claims 
and effectively informed him to submit any relevant evidence 
in his possession.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The Board acknowledges that the content of the VCAA notices 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  Because the claims 
herein are denied, no disability ratings, where applicable, 
or effective dates will be assigned.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service private and VA medical records.  The veteran 
was also afforded VA medical examinations relevant to his 
claims.  The Board explains below why examinations were not 
necessary for all claims.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159.

The Court has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

Regarding the tinnitus claim, the facts are not in dispute.  
Resolution of the veteran's appeal in this matter is 
dependent on interpretation of the regulations pertaining to 
the assignment of disability ratings for tinnitus.  As will 
be shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating the claim of entitlement to an 
increased rating for tinnitus, any deficiencies of VCAA 
notice or assistance regarding the tinnitus claim are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid an appellant in substantiating a 
claim).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Increased rating left ear hearing loss

The veteran's service-connected left ear hearing loss has 
been rated zero percent disabling by the RO under the 
provisions of Diagnostic Code 6100.  38 C.F.R. §§ 4.85, 4.86. 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination and provides that when the puretone threshold 
at each of the four specified frequencies 1000, 2000, 3000, 
4000 Hertz is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  When the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI or 
table VI(a), whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§§ 4.85, 4.86.  

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  

(b) When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86.  

February 2004 fee-basis audiologic examination results were 
as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
0
20
40
75
34

Speech discrimination was 92 percent in the left ear.

Under the foregoing criteria, the veteran's left ear hearing 
constitutes level I hearing loss.  Because right ear hearing 
loss is not a service-connected disability, level I hearing 
loss is assessed.  38 C.F.R. § 4.85(f).  Such hearing loss, 
namely level I in each ear, warrants a zero percent 
disability evaluation, and an increased rating for left ear 
hearing loss must be denied.  Id.  

As stated, the rating of hearing loss is a mechanical 
function and leaves no discretionary room for the Board.  See 
Lendenmann, supra.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected left ear hearing loss has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Increased rating tinnitus

By November 1993 rating decision, the RO granted service 
connection for tinnitus to which it assigned a 10 percent 
evaluation.  In November 2001, the veteran filed a claim 
seeking separate 10 percent rating tinnitus in the right ear.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 23, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

The Federal Circuit reversed the Court's decision in Smith, 
and affirmed VA's long-standing interpretation of Diagnostic 
Code 6260 as authorizing only a single 10-percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d. 1344 (2006).  Citing Supreme 
Court precedent, the Federal Circuit explained that an 
agency's interpretation of its own regulations was entitled 
to substantial deference by the courts as long as that 
interpretation was not plainly erroneous or inconsistent with 
the regulations.  Id.  Finding that there was a lack of 
evidence in the record suggesting that VA's interpretation of 
Diagnostic Code 6260 was plainly erroneous or inconsistent 
with the regulations, the Federal Circuit concluded that the 
Court erred in not deferring to VA's interpretation.

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  As the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Service connection chronic rhinitis

Seasonal rhinitis is noted in the service medical record.  

On June 1993 VA general medical examination, the veteran's 
nose and sinuses were found to be normal.  In a June 1993 
letter, the veteran was informed that a recent examination 
was remarkable for a swollen nasal lining.  This was not 
attributed to chronic rhinitis.

A February 2004 VA examination report indicated that the 
veteran was allergic to ragweed.  This assertion was not 
explained and appears to have been based on a medical history 
provided by the veteran.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).

The Board notes that the record reflects no treatment for 
rhinitis or any similar condition in the years following 
service.  In any event, the record contains no current 
medical diagnosis of chronic rhinitis.  In the absence of a 
presently shown disability, service connection cannot be 
granted.  38 C.F.R. § 3.303; Gilpin, supra.  Thus, service 
connection for chronic rhinitis is denied.

Even assuming for the sake of argument that the veteran does 
suffer from chronic rhinitis, however, service connection 
would still be denied.  The record contains no competent 
medical opinion of a relationship between chronic rhinitis 
and service.  Absence such a nexus, service connection cannot 
be granted.  38 C.F.R. § 3.303.  

The veteran might well believe that he has chronic rhinitis 
that is etiologically related to service.  The Board, 
however, cannot rely on such an opinion, as the veteran is 
not shown to be competent to render medical diagnoses and 
opinions upon which the Board may rely.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no competent evidence of current chronic 
rhinitis, a medical opinion regarding whether chronic 
rhinitis is directly related to service would be of no value 
in this case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

Service connection headaches 

In March 1993 just prior to separation, the veteran denied 
chronic or frequent headaches and asserted that he was in 
good health.  

On June 1993 VA general medical examination, the veteran the 
veteran did not complain of headaches and headaches were not 
diagnosed.  

In March 1995, the veteran received a letter from the Tucson 
VA Medical Center (MC) indicating that pursuant to a Persian 
Gulf Registry examination, headaches might be related to his 
service in the Persian Gulf.  

On February 2002 VA Persian Gulf Registry examination, the 
veteran reported occasional headaches.  The examiner 
diagnosed tension headaches.

The record reflects no post-service medical treatment for 
headaches.  

A review of the evidence reflects that, at worst, the veteran 
suffers from occasional headaches.  That lack of regularity 
of headaches coupled with the fact that the veteran has never 
sought post-service medical treatment for headaches militates 
against a finding that headaches present a chronic condition.  
Absent a showing that the claimed headaches are chronic in 
nature and without any demonstrable continuity of 
symptomatology between service and the present time, the 
Board cannot make a finding of chronicity.  Without the 
foregoing, service connection for headaches cannot be 
granted.  38 C.F.R. § 3.303(b)

The Board is cognizant of the March 1995 Tucson VAMC letter 
that reflected a possibility that headaches were related to 
service.  The Board cannot grant service connection for 
headaches based on this opinion, as it is speculative.  The 
Court has held that medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The Board thus 
places little weight of probative value on that statement and 
will not grant service connection for headaches based upon 
it.  38 C.F.R. § 3.303.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Service connection right knee 

In February 1993, the veteran complained of occasional right 
knee arthralgia.  

The veteran did not report right knee symptomatology prior to 
separation in his March 1993 report of medical history.  The 
examiner too did not make any findings pertinent to the right 
knee.

On June 1993 VA joints examination, the veteran reported that 
right knee pain had its onset in approximately 1991.  He 
denied swelling, locking, or giving way of the right knee 
joint.  On examination, the joints were normal.  There was no 
right knee pain on examination.  There was no effusion or 
swelling.  Crepitus was present.  The examiner diagnosed mild 
arthralgias of the right knee.  

In January 1996, the veteran sought private treatment for 
bilateral knee pain but indicated that he could not relate 
any one incident that caused knee discomfort.  The physician 
diagnosed lateral patellar irritation and lateral patellar 
tendon tenderness.  There was possible patellar compression 
and possible derangement.  In March 1996, the veteran 
reported improvement in knee symptomatology but progress was 
only fair.  The examiner noted that the veteran was very 
active and that his activity level would re-aggravate the 
knees.

On February 2002 VA Persian Gulf Registry examination, the 
veteran reported swollen knees since 1991.  The examiner 
diagnosed arthralgias of the knees but did not relate the 
diagnosis to service.  Indeed, in a follow-up letter dated in 
August 2002, the veteran was told that this condition was not 
necessarily related to service.

On February 2004 examination, the veteran continued to 
complain of painful joints and reported that he fell out of a 
truck because his leg gave way.  The examiner noted that X-
ray studies of the knees revealed mild osteoarthritic 
changes, diagnosed knee arthralgia, and ordered the veteran 
not to jog.  The examiner asserted that he was not sure of 
the etiology of the veteran's problems.

The veteran suffers from right knee arthralgias and from 
right knee osteoarthritis.  However, there is no indication 
that these conditions are related to service.  There is no 
competent evidence of a nexus between these conditions and 
service, and VA medical professionals have indicated that the 
etiology of the veteran's disability was unknown or 
uncertain.  Service connection cannot be granted based upon 
remote possibilities or speculation.  See Obert, 5 Vet. App. 
at 33; Tirpak, 2 Vet. App. at 611.  Thus, service connection 
for a right knee condition is denied.  Id.; 38 C.F.R. 
§ 3.303.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Service connection left knee condition

No specific complaints or diagnoses pertinent to the left 
knee are apparent from a review of the service medical 
records.  The veteran did not report left knee symptomatology 
prior to separation in his March 1993 report of medical 
history.  The examiner too did not make any findings 
pertinent to the left knee.

On June 1993 VA joints examination, the veteran reported that 
left knee pain had its onset in approximately 1991.  He 
denied swelling, locking, or giving way of the left knee 
joint.  On examination, the joints were normal.  There was no 
left knee pain on examination.  There was no effusion or 
swelling.  Crepitus was present.  The examiner diagnosed mild 
arthralgias of the left knee.  

In January 1996, the veteran sought private treatment for 
bilateral knee pain but indicated that he could not relate 
any one incident that caused knee discomfort.  The physician 
diagnosed lateral patellar irritation and lateral patellar 
tendon tenderness.  There was possible patellar compression 
and possible derangement.  In March 1996, the veteran 
reported improvement in knee symptomatology but progress was 
only fair.  The examiner noted that the veteran was very 
active and that his activity level would re-aggravate the 
knees.

On February 2002 VA Persian Gulf Registry examination, the 
veteran reported swollen knees since 1991.  The examiner 
diagnosed arthralgias of the knees but did not relate the 
diagnosis to service.  Indeed, in a follow-up letter dated in 
August 2002, the veteran was told that this condition was not 
necessarily related to service.

On February 2004 VA examination, the veteran continued to 
complain of painful joints and reported that he fell out of a 
truck because his leg gave way.  The examiner noted that X-
ray studies of the knees revealed mild osteoarthritic 
changes, diagnosed knee arthralgia, and ordered the veteran 
not to jog.  The examiner asserted that he was not sure of 
the etiology of the veteran's problems.

The veteran suffers from left knee arthralgias and from left 
knee osteoarthritis.  However, there is no indication that 
these conditions are related to service.  There is no 
competent evidence of a nexus between these conditions and 
service, and VA medical professionals have indicated that the 
etiology of the veteran's disability was unknown or 
uncertain.  Service connection cannot be granted based upon 
remote possibilities or speculation.  See Obert, 5 Vet. App. 
at 33; Tirpak, 2 Vet. App. at 611.  Thus, service connection 
for a left knee condition is denied.  Id.; 38 C.F.R. § 3.303.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Service connection left shoulder 

In his March 1993 report of medical history, the veteran did 
not mention any left shoulder problems.  However, the 
examiner indicated that the veteran had been suffering from a 
painful left shoulder for one year.

On June 1993 VA joints examination, all joints were 
completely normal.  There was full range of motion in the 
left shoulder without pain.  The examiner diagnosed 
arthralgias of the left shoulder.

On February 2002 VA Persian Gulf Registry examination, the 
veteran did not complain of and the examiner did not diagnose 
any disability of the left shoulder.  Similarly, on February 
2004 examination, the veteran did not complain of and the 
examiner did not diagnose any disability of the left 
shoulder.  

Because the record does not reflect the presence of a current 
left shoulder disability, service connection for a claimed 
left shoulder condition cannot be granted.  38 C.F.R. 
§ 3.303; Gilpin, supra; Degmetich, supra.  The Board 
emphasizes that the record has been entirely silent as to the 
left shoulder for well over a decade.  Presumably, this would 
not have been the case had a left shoulder condition been 
present.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  There is absolutely no 
competent evidence of a current left shoulder condition.  
Thus, the preponderance of the evidence is against the 
veteran's claim.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt rule is 
not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A. § 5107.

Service connection skin rash

In March 1987, hives were diagnosed.

In January 1993, the veteran complained of a rash.  
Dermatitis of unknown etiology was diagnosed.

In March 1993, prior to separation, the veteran reported no 
skin diseases.  On separation medical examination, however, 
erythematous spots on the eyelid, abdomen, and arms were 
noted.

On June 1993 VA general medical examination, the veteran 
complained of red dots on the upper body that appeared since 
his return from the Persian Gulf.  The examiner noted tiny 
angiomas of the skin of the upper arms and diagnosed a 
history of skin angiomas that were not clinically 
significant.  

A June 1993 letter sent to the veteran pursuant to his 
participation in a Persian Gulf Registry examination 
indicated that the examination was significant for a rash but 
that laboratory testing revealed essentially normal results.  

On February 2002 Persian Gulf Registry examination, no 
disorder of the skin was diagnosed.

On February 2004 examination, the veteran did not report and 
the examiner did not observe any disorders of the skin.

It appears that the veteran did have dermatologic complaints 
in the past.  However, the record reflects no complaints or 
diagnoses of a skin condition in recent years.  Indeed, it 
appears that the veteran has been free of bothersome skin 
symptomatology for well over a decade.  Because a current 
skin condition is not shown, service connection for a skin 
condition cannot be granted under any theory of entitlement.  
38 C.F.R. §§ 3.303, 3.317; Gilpin, supra; Degmetich, supra.  

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no evidence of a current skin rash, a 
medical opinion regarding whether a skin rash is related to 
service would be of no value in this case.  VA is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

A compensable evaluation for left ear hearing loss is denied.

An evaluation in excess of 10 percent for tinnitus is denied.

Service connection for chronic rhinitis is denied.

Service connection for headaches is denied.

Service connection for a right knee condition is denied.

Service connection for a left knee condition is denied.

Service connection for a left shoulder condition is denied.

Service connection for a skin rash is denied.


REMAND

Initially, the Board notes that the veteran has not been 
apprised of disability ratings and effective dates as 
mandated by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess/Hartman, 19 Vet. App. 472 (2006).  
As such, corrective VCAA notice that includes this 
information must be sent to the veteran.  

As well, regarding the new and material evidence issues on 
appeal herein, the veteran has not been appropriately advised 
of the information outlined in Kent v. Nicholson, 20 Vet. 
App. 1 (2006) under which appellants, in new and material 
evidence matters, must be advised of the bases for the 
previous denials, as well as what evidence would be new and 
material to reopen the claims.  The corrective VCAA notice 
must contain sufficient detail to satisfy the Court's mandate 
in Kent.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran 
corrective VCAA 
notice that 
incorporates 
information 
regarding disability 
ratings and 
effective dates as 
held by the Court in 
Dingess/Hartman and 
that complies with 
the requirements set 
forth in Kent.

2.  Thereafter, the 
RO should 
readjudicate the 
issues on appeal.  
If any benefit 
sought remains 
denied, the veteran 
and his 
representative 
should be provided a 
supplemental 
statement of the 
case, which reflects 
consideration of all 
additional evidence, 
and the opportunity 
to respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


